Citation Nr: 1020544	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's granddaughter


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2009 for further development.  

The Veteran presented testimony at a Board hearing in April 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that the March 2007 rating decision granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating based largely on a February 2007 
audiologic examination.  At his April 2009 Board hearing, the 
Veteran testified that his hearing had gotten progressively 
worse since the February 2007 examination.  The Board 
remanded the claim so that the Veteran could undergo another 
VA examination.  He underwent an audiologic examination in 
September 2009.  Based on the findings of the examination, 
the RO issued a February 2010 rating decision in which it 
increased the Veteran's rating to 10 percent effective April 
17, 2009 (the date of the Board hearing in which the Veteran 
stated that his bilateral hearing loss had gotten worse).  
Since the 10 percent rating does not date back to the date of 
the original (service connection) claim, the Board has two 
separate time periods to address.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to April 17, 2009, the Veteran's service-connected 
bilateral hearing loss disability was productive of level II 
hearing acuity in the right ear and level III hearing acuity 
in the left ear.

2.  Audiological examination September 2009 showed that the 
Veteran's service-connected bilateral hearing loss disability 
was productive of level III hearing acuity in the right ear 
and level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2009, the criteria for the assignment 
of a compensable rating for bilateral hearing loss disability 
were not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.  From April 17, 2009, the criteria for the assignment of a 
rating in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2006.  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  

Moreover, the Bord notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in August 2006), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the appellant was furnished proper VCAA notice 
with regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  In any 
case, reviewing the August 2006 and July 2009 correspondences 
in light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his claim.
  
The August 2006 and July 2009 notifications substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
examinations in February 2007, September 2009, and November 
2009; and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  A 20 percent disability rating is warranted 
where hearing in the better ear is III, and hearing in the 
poorer ear is VII to XI; or where hearing in the better ear 
is IV, and hearing in the poorer ear is VI to VIII; or where 
hearing in the better ear is V, and hearing in the poorer ear 
is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the Veteran's April 2009 Board hearing, he testified that 
he has trouble hearing low speech and in noisy areas.  He 
testified that he wears a hearing aid in his left ear every 
day.  

In February 2007, the Veteran underwent a VA audiological 
examination.  The examiner reviewed the claims file in 
conjunction with the examination.  The Veteran stated that 
his greatest difficulty is understanding speech in some 
situations.  He also complained of recurrent tinnitus (for 
which he is also service connected).  Tympanometry was 
attempted repeatedly; but a hermetic seal could not be 
maintained.  Pure tone thresholds for the ears were as 
follows:

        Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   
4k  
Decibels		45   50   60   65		50   55   60   70  

The pure tone average was 55 decibels in the right ear and 59 
decibels in the left ear.  Speech recognition scores were 88 
percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed the Veteran with moderate to moderately 
severe hearing loss in the right ear, and moderate to severe 
hearing loss in the left ear.  Such examination findings 
translated to level II hearing in the right ear and level III 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.

In September 2009, the Veteran underwent another VA 
audiological examination.  Type A tympanometry of the left 
ear suggested normal middle ear function.  The examiner could 
not test the right ear due to probe seal leaks.  Otoscopy 
showed a visualized tympanic membrane in the left ear; and 
nonoccluding cerumen in the 



right ear.  Pure-tone thresholds for the ears were as 
follows:

        Right Ear			Left Ear 
Hertz			1k   2k   3k   4k 		1k   2k   3k   
4k  
Decibels		35   40   50   65		35   45   55   60  

The pure tone average was 48 decibels in the right ear and 49 
decibels in the left ear.  Speech recognition scores were 80 
percent in the right ear and 68 percent in the left ear.  The 
examiner diagnosed mild to moderately severe hearing loss in 
both ears.  Such examination findings translated to level III 
hearing in the right ear and level IV hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to a 10 percent rating for 
hearing loss.

The Veteran underwent another VA audiological examination in 
November 2009.  The examiner found that the puretone levels 
of September 2009 were confirmed with no changes.  

Analysis

The Veteran has been assigned a noncompensable rating prior 
to April 17, 2009.  This rating was based on the results of 
February 2007 examination which showed puretone averages and 
speech recognition scores which translated to level II 
hearing in the right ear and level III hearing in the left 
ear.  As noted above, applying Table VII, Diagnostic Code 
6100, this equates to noncompensable hearing loss.  
Exceptional patterns of hearing loss were not shown to 
warrant application of 38 C.F.R. § 4.86.  Based on these 
audiological test results, a compensable rating is not 
warranted.  

Effective April 17, 2009, the Veteran has been assigned a 10 
percent rating.  In this regard, the Board notes that the 
September 2009 and November 2009 examinations showed puretone 
averages and speech recognition scores which translated to 
level III hearing in the right ear and level IV hearing in 
the left ear.  Applying Table VII, Diagnostic Code 6100, 
these test results equate to a 10 percent rating for hearing 
loss.  Again, exceptional patterns of hearing loss were not 
demonstrated.  These examination findings warrant assignment 
of a 10 percent rating, but no higher. 

The Board acknowledges the Veteran's contentions regarding 
the impact of his hearing loss on his daily activities, and 
VA's obligation to resolve all reasonable doubt in the 
Veteran's favor.  However, as noted previously, because 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometry 
evaluations are rendered there is no doubt as to the proper 
evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, 
Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the Veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to higher ratings for bilateral hearing loss disability. 
Thus, there is no reasonable doubt to be resolved.  The 
Veteran may always advance an increased rating claim should 
the severity of his hearing loss disability increase in the 
future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  However, as discussed above, the 
evidentiary record in this case persuasively shows that the 
Veteran's hearing loss symptoms squarely match the type and 
degree of the examples set forth under the criteria for the 
current noncompensable and 10 percent schedular ratings.  
Consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not appropriate in such a case where the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  See generally Thun v. Peak, 22 
Vet.App. 111 (2008).  The Board therefore finds that referral 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  




ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


